DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 8-17-21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTINA A JOHNSON/               Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                         
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 6,071,591) in view of Reichert (US 4,292,101).

	Regarding claim 1, Dausch discloses a method of manufacturing a component 10 (fig. 1-2), comprising:
	Inserting a mandrel 60, 64 into a molding tool 56, 68 (fig. 3-4, claim 1 and abstract);
	Metering a foam material composition M into the molding tool (claim 1, fig. 3-4);
	Closing the molding tool for a period of time, wherein the foam material composition expands and cures to form a component having a negative space air duct 28 formed by the mandrel during the period of time (fig. 3-4, claim 1);
	Opening the molding tool after the period of time (col. 6, line 39-40);
	Removing the component from the molding tool (claim 1); and
	Removing the mandrel from the negative space air duct of the component (claim 1).
	Dausch does not teach the foam material composition is self-skinning, the component having a negative space spar formed by the mandrel, and wherein the self-skinning foam material composition forms an internal skin on an interior surface of the negative space spar of the component in contact with the mandrel during expansion and curing during the period of time. However, Reichert teaches a composite member comprising webs 23, stringers 24 and/or spars 25 integrally molded as structural members (col. 4, line 56-68 and fig. 3-4). It would have been obvious to one of ordinary skill in the art 
	Regarding claims 2 and 7, Reichert teaches wherein the self-skinning foam material composition forms an external skin on an exterior surface of the component in contact with the molding tool during expansion and curing during the period of time (see col. 3, line 52 to col. 4, line 42).
	Regarding claim 5, Dausch discloses a method, comprising:
	Inserting a mandrel 60 into a molding tool 56, 68 (fig. 3-4, claim 1 and abstract);
	Injecting a material composition M into the molding tool (claim 1, fig. 3-4);
	Closing the molding tool for a period of time, wherein the self-skinning material composition expands and cures to form a component 10 having a negative space air duct 28 formed by the mandrel during the period of time (fig. 3-4 and claim 1).
Dausch does not teach the component having a negative space spar formed by the mandrel, the material composition is self-skinning and wherein the self-skinning material composition forms an internal skin on an interior surface of the negative space spar of the component during expansion and curing during the period of time. However, Reichert teaches a composite member comprising webs 23, stringers 24 and/or spars 25 integrally molded as structural members (col. 4, line 56-68 and fig. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the teaching of Reichert in order to form a molded component having an integrally molded spar. Reichert further teaches forming a skin 16 on the core Z by using an overvolume pressure (see col. 3, line 52 to col. 4, line 42). Therefore, it would have been obvious to one 


	Regarding claim 6, Dausch discloses opening the molding tool after the period of time (col. 6, line 39-40);
	Removing the component from the molding tool (claim 1); and
	Removing the mandrel from the negative space spar of the component (claim 1).
	Regarding claim 12, Dausch discloses wherein the mandrel is at least one of an inflatable mandrel, adjustable mandrel, or expanding mandrel (abstract, claim 2).
	Regarding claim 13, Dausch discloses inserting a support material 52, 54 into the molding tool prior to at least one of injecting the self-skinning material composition into the molding tool or closing the molding tool for the period of time (fig. 3-4, claim 1).
	Regarding claims 14 and 19, Reichert teaches wherein the support material includes at least one of a beam rod, or spar 23, 24, 25 (fig. 3-4 and col. 4, line 56-68).
	Regarding claim 15, Dausch as modified teaches wherein inserting the mandrel into the molding tool comprises inserting a plurality of mandrels into the molding too, and wherein the component includes a respective plurality of negative space spars (see fig. 2, claim 8).
	Regarding claim 16, Dausch discloses a component 10 comprising:
	A material composition M (claim 1 and fig. 3-4);
	An external skin 66 formed on an exterior surface of the component (see fig. 3-4 and claim 10);
	A negative space air duct 28 within the self-skinning material composition (fig. 3-4 and claim 1).	Dausch does not teach the material composition is self-skinning, component having a negative space spar within the self-skinning material composition, and an internal skin formed on an interior 

	Regarding claim 20, Dausch as modified teaches wherein the negative space spar includes a plurality of negative space spars each having a respective internal skin 62 formed on a respective interior surface (see fig. 2 and claim 8).
Claims 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Reichert as applied to claims 5 or 16 above, and further in view of Enterzarian et al. (2011/024350).
Regarding claim 8, Dausch does not teach the mandrel includes at least one surface feature that forms a corresponding internal surface feature on the internal skin of the interior surface of the negative space spar of the component. However, Entezarian et al. teaches that using mandrels having a plurality of surface features is well known in the technical field of foaming (fig. 7A-14B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dausch with surface features on the mandrel in order to shape the cavities in the foamed component being molded.



Regarding claim 17, Entezarian et al. teaches wherein the internal skin includes at least one corrugation extending along a long axis of the component (fig. 7A-14B).
Regarding claims 10 and 18, Entezarian et al. teaches wherein the at least one surface feature of the mandrel includes at least one of a rib, protrusion, bump, indentation, or dimple (fig. 7A-14B).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausch in view of Reichert as applied to claim 7 above, and further in view of Lane et al. (2005/064128).

Regarding claim 11, Dsusch does not teach wherein the molding tool includes at least one surface features that forms a corresponding external surface feature on the external skin of the exterior surface of the component. However, Lane et al. Teaches that a mould having a surface feature is used for forming a self-skinning foam panel (para 82 and fig. 2, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dausch with the mold as taught by Lane et al. in order to foam external surface features on the exterior surface of the component for aesthetic purposes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        /CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742